Title: If reading LA has taught me anything it is never mess with someone else’s tree. I wonder how much a seven-story tall maple in NYC is worth?
Question:
Answer #1: Discounting treble damages (does NYC do that?), the reputational damage for being ecofriendly and yet killing a tree is going to be intense. 

If the tree does die, as the roots degrade, is he liable for attending damages?Answer #2: A seven story maple tree in an urban setting? Yeah, that tree is worth at least a million, maybe more. That's the sort of tree that ups the property values and enjoyment of every house around it. In some countries the homeowner wouldn't even be able to take down that tree without their neighbor's permission.Answer #3: Millions...Answer #4: Killing a tree to direct more sunlight to his solar panels? Very eco-friendly!